         Case 3:16-md-02741-VC Document 11745 Filed 09/15/20 Page 1 of 2




 1 HOLLINGSWORTH LLP
   Joe G. Hollingsworth (pro hac vice)
 2 Eric G. Lasker (pro hac vice)
   1350 I Street, N.W.
 3 Washington, DC 20005
   Telephone: (202) 898-5800
 4 Facsimile: (202) 682-1639
   Email:       jhollingsworth@hollingsworthllp.com
 5              elasker@hollingsworthllp.com
 6 Attorneys for Defendant
   MONSANTO COMPANY
 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10 IN RE: ROUNDUP PRODUCTS                               MDL No. 2741
   LIABILITY LITIGATION
11                                                       Case No. 3:16-md-02741-VC

12 This document relates to:

13 Sandra Henderson, et al., v. Monsanto Co.,
   Case No. 3:20-cv-05766-VC
14

15                              MONSANTO COMPANY’S
                   CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
16

17          Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
18 associations of persons, firms, partnerships, corporations (including parent corporations) or other

19 entities (i) have a financial interest in the subject matter in controversy or in a party to the

20 proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be

21 substantially affected by the outcome of this proceeding:

22          Defendant Monsanto Company is an indirect, wholly-owned subsidiary of Bayer AG, so
23 Bayer AG has a financial interest in a party to the proceeding.

24

25

26

27
                                    -1-
28
     MONSANTO COMPANY’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                     3:16-md-02741-VC & 3:20-cv-05766-VC
       Case 3:16-md-02741-VC Document 11745 Filed 09/15/20 Page 2 of 2




 1 DATED: September 15, 2020              Respectfully submitted,

 2
                                          /s/ Joe G. Hollingsworth
 3                                        Joe G. Hollingsworth (pro hac vice)
                                          (jhollingsworth@hollingsworthllp.com)
 4                                        Eric G. Lasker (pro hac vice)
                                          (elasker@hollingsworthllp.com)
 5                                        HOLLINGSWORTH LLP
                                          1350 I Street, N.W.
 6                                        Washington, DC 20005
                                          Telephone: (202) 898-5800
 7                                        Facsimile: (202) 682-1639

 8                                        Attorneys for Defendant
                                          MONSANTO COMPANY
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                    -2-
28
     MONSANTO COMPANY’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                     3:16-md-02741-VC & 3:20-cv-05766-VC
